SMITH, Justice.
These appeals are from orders denying injunctions restraining the trustees named and so empowered in d$eds of trust from advertising and selling certain real properties in Nueces county to satisfy deed of trust liens covering said properties.
The actions were brought under the current so-called Moratorium Statute (Acts 1934, 43d Leg. 2d Called Sess. c. 16, p. 42, S. B. 3 [Vernon’s Ann. Civ. St. art. 2218b note]).
After hearings upon the merits, the trial judges denied the injunction in both cases upon the pleadings and evidence. The property owners have appealed from the adverse orders, but have not briefed the cases. Pending the hearing of the appeals, this Court enjoined the threatened sales, in aid of its' jurisdiction.
We have carefully considered the bills and answers, as well as the statements of fact, and are of the opinion that the trial court did not err in denying the injunctions, and that being the case we have but to dissolve the injunctions heretofore granted by this court and affirm the judgments.
BICKETT, C. J., did not participate in the decision of these cases.